Citation Nr: 0932384	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-10 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence was submitted to reopen 
claims for entitlement to service connection for knee 
disorders.

3.  Whether new and material evidence was submitted to reopen 
claims for entitlement to service connection for foot 
disorders.

4.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for cervical 
degenerative arthritis.

6. Entitlement to service connection for a lung disorder.

7.  Whether a timely substantive appeal was filed with 
respect to a May 2003 rating decision that denied entitlement 
to service connection for PTSD.

8.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29 (2008) based on a period of hospitalization from October 
14 to November 7, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1982, and from April to August 1984.  She served in the 
United States Army Reserve from February 1984 to February 
1990, to include periods of active and inactive duty for 
training, including active duty for training from February 24 
to March 9, 1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, and Cleveland, Ohio, respectively, 
and a June 2004 determination that held that an substantive 
appeal was untimely.  The case was forwarded to the Board by 
the Cleveland RO.

In April 2009, the Veteran testified during a hearing at the 
Cleveland RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

An unappealed June 1999 rating decision denied entitlement to 
service connection for mental illness.  In a December 2006 
written statement, the Veteran said that she had a claim of 
entitlement to service connection for a mental disorder to 
include schizophrenia pending.  As such, the matter of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, other than posttraumatic stress disorder, 
but including schizophrenia, is referred to the RO for 
appropriate development and adjudication.

The matters of whether new and material evidence was received 
to reopen claims for service connection for low back and 
bilateral foot and knee disorders, the reopened claim of 
entitlement to service connection for PTSD, and the claims of 
entitlement to service connection for cervical spine and lung 
disorders, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2003 rating decision denied entitlement to service 
connection for PTSD on the basis that there was no credible 
supporting evidence that the Veteran's claimed in-service 
stressors occurred.

2.  The evidence associated with the claims files since the 
May 2003 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.

3.  The Veteran filed a timely notice of disagreement with 
the May 21, 2003 rating decision that denied entitlement to 
service connection for PTSD.

4.  On February 2, 2004, a statement of the case addressing 
the claim of entitlement to service connection for 
posttraumatic stress disorder was issued.

4.  The Veteran submitted an Appeal to the Board of Veterans' 
Appeals (VA Form 9) that was signed and dated May 24, 2004, 
and stamped as received by the RO on May 27, 2004.

5.  Service connection is not in effect for chronic paranoid 
schizophrenia; and hence, the care provided between October 
14 and November 7, 2006 was not for a service connected 
disorder.


CONCLUSIONS OF LAW

1.  The Veteran did not submit a timely substantive appeal to 
the May 2003 rating decision that denied entitlement to 
service connection for PTSD, and that rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.304, 20.305, 20.306 (2008).

2.  The evidence presented since the May 2003 RO decision is 
new and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for a temporary total disability rating 
based on the need for a period of hospitalization from 
October 14 to November 7, 2006 have not been met.  38 C.F.R. 
§ 4.29 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2005, May, July, and 
December 2006, and in April 2008 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in April 2007.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law.  Given that this decision, in 
part, reopens the claim of entitlement to service connecting 
for PTSD, an exhaustive analysis of VA's attempt to comply 
with the VCAA is not in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes her written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

A.	Timeliness of Substantive Appeal

The threshold question that the Board must resolve is whether 
the Veteran entered a timely substantive appeal following a 
May 2003 rating decision that denied entitlement to service 
connection for PTSD.  If she did not file a timely 
substantive appeal, then the appeal fails for want of 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

In a letter dated on May 21, 2003, the RO advised the Veteran 
of its determination and her appellate rights.  On November 
7, 2003, the RO received her notice of disagreement as to the 
May 2003 rating decision.  On February 2, 2004, the RO issued 
a statement of the case regarding the claim.  In the cover 
letter accompanying the statement of the case, the RO advised 
the Veteran that she must file her appeal within 60 days from 
the date of that letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying her 
of the action that she had appealed.  Further, she was 
notified that if she needed more time to file his appeal, she 
should request more time before the time limit for filing her 
appeal expired.

A VA Form 9 signed an dated by the Veteran on May 24, 2004 
was received by the RO on May 27, 2004.  In a June 2004 
letter, the RO notified the Veteran that her substantive 
appeal of the May 2003 rating decision was not timely 
received.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the rating 
determination becomes final.  See 38 U.S.C.A. § 7105(c).

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Upon review of the probative evidence of record, the Board is 
of the opinion that the preponderance of the objective 
evidence indicates that the Veteran did not submit a timely 
substantive appeal to the May 2003 rating decision.  As 
outlined above, the statement of the case was sent to the 
Veteran on February 2, 2004.  On May 27, 2004, she submitted 
a signed VA Form 9 that was dated on May 24, 2004.  In April 
2009, the Veteran's service representative indicated that he 
gave the VA Form 9 to an individual at the VA medical 
facility at Wade Park approximately two or three days prior 
to the due date (see hearing transcript at page 15).  
According to the representative, that individual said that he 
just made the deadline and that he would fax the VA Form 9 to 
the RO.  However, the record clearly indicates that the 
Veteran's appellate rights expired on May 21, 2004, one year 
after notice of the May 2003 rating decision.  The VA Form 9 
submitted by her was dated May 24, 2004, and received by the 
RO on May 27, 2004.  Thus, the Board concludes that the 
Veteran's VA Form 9 was not submitted within 60 days of the 
issuance of the SOC issued on February 2, 2004, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, in this 
case by May 21, 2004.  Thus, the Veteran's claim of 
entitlement to service connection for PTSD was not timely 
appealed following a May 2003 rating decision.

In view of the foregoing, the Board concludes finds that the 
Veteran did not file a timely substantive appeal regarding 
the issue of entitlement to service connection for PTSD.  
Hence, May 2003 rating decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 C.F.R. §§ 
20.101, 20.200.

B.	 New and Material Evidence

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran.

A May 2003 rating decision denied entitlement to service 
connection for PTSD on the basis that most current treatment 
records diagnosed the Veteran with schizophrenia, not PTSD.  
Although a private practitioner did render a diagnosis of 
PTSD based upon the Veteran's alleged mistreatment by 
military superiors, the rating decision held that there was 
no credible supporting evidence that the claimed in-service 
stressors occurred.  The Veteran was notified in writing with 
the RO's decision.  As concluded below, she did not perfect 
an appeal, and the decision is final.

Among the evidence submitted in support of the claim to 
reopen the Veteran's claim are her recent written statements 
regarding her claimed stressful events in Service.  In May 
2004, she described fighting with a Sergeant Carter three 
times for which she received reprimands under Article 15 of 
the Uniform Code of Military Justice.  She alleged also that 
he was physically abusive.  She further said that a Private 
Hedges attacked her, and that two friends were killed in a 
motor vehicle accident.  In a December 2006 statement, she 
described stressful events in service including a November 
2008 fight with Drill Sergeant Carter at Fort Jackson; a 
fight with Private Nancy Hedges in 1980 at Fort Rucker, and 
being court martialed at Fort Campbell in 1980. 

Also added to the record is the Veteran's April 2009 hearing 
testimony before the Board.  She testified to experiencing 
several stressful events in service that involved physical, 
sexual, and racial harassment.  She alleged that in 1978, 
while at Fort Jackson, South Carolina, a Sergeant Chapman 
requested sex from her but she did not report the incident 
(see hearing transcript page 21).  At Fort Rucker, Alabama, 
where she was stationed from approximately 1979 to 1980, she 
said that her platoon sergeant squadron leader approached her 
for sex but she did not report the incident and only told her 
husband and a friend (Id. at 22).  She contacted her Member 
of Congress.  The Veteran further stated that while at Fort 
Rucker, she witnessed a cross-burning incident (Id. at 29) 
and that her partner, William Stark, died from injuries in a 
motor vehicle accident in 1979.  The Veteran denies being in 
the vehicle at the time of the incident.  

She testified that she was attacked with a lock and chain at 
Fort Rucker and arrested until it was clarified that she was 
the victim of an attack.  The Veteran further stated that in 
1980, while at Fort Campbell, Kentucky, she was harassed by a 
female lieutenant.  She indicated that she was court 
martialed on July 7, 1980 and an investigation of the 
incident occurred in 1980 after she left there.

According to an undated signed statement from Gordon Jesse 
Eddings, a purported comrade from the 108th Quartermaster 
Company at Fort Rucker, in 1979 he observed a cross burning 
in front of their barracks.  He also observed two soldiers 
killed in a motor vehicle accident, one of whom was Private 
William Starks.  He alleged that there was "a lot of 
prejudice in that company" and that Private Nancy Hedges was 
verbally abusive and attacked them with a lock and chain. 

The evidence added to the record since the May 2003 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial 
was premised, in part, on a finding that there was no 
credible supp[ort evidence that the claimed in-service 
stressors occurred, the Veteran's recent oral and written 
statements providing more specifics about her alleged 
stressful events in service relate to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the appellant's claim for benefits, unless no 
reasonable possibly exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 5103A.  As noted 
below, the Board is requesting additional development with 
respect to the merits of the claim of entitlement to service 
connection for PTSD, and will issue a final decision once 
that development is complete, if the claim is ultimately 
returned to the Board.

C.	Temporary Total Rating 

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

The Veteran contends that she is entitled to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for 
inpatient VA hospital treatment from October 14 to November 
7, 2006, when she was treated for an acute exacerbation of 
chronic paranoid schizophrenia.  The discharge diagnoses at 
that time were chronic paranoid schizophrenia and PTSD by 
history.  However, the Board finds that the claim must be 
denied because the Veteran does not have basic eligibility 
for that benefit.

As noted above, 38 C.F.R. § 4.29 requires VA hospital 
treatment for a period in excess of 21 days for a service-
connected disability.  In this case, the record shows that 
service connection is not in effect for chronic paranoid 
schizophrenia.  While posttraumatic stress disorder by 
history was also diagnosed, posttraumatic stress disorder was 
not found.  Hence, the Veteran was not treated for 
posttraumatic stress disorder.  
  
As a matter of law the Veteran did not meet the basic 
eligibility for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29.  Hence, there is no legal basis for the 
Board to award the benefit she seeks.  Thus, the claim must 
be denied for a lack of legal merit. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A timely substantive appeal was not filed with respect to a 
May 2003 rating decision that denied entitlement to service 
connection for PTSD.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from October 14 to November 7, 
2006 is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing that disorder in accordance with 38 C.F.R. § 
4.125(a) (2008); credible supporting evidence that the 
claimed in-service stressor actually occurred; and medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008).

The Veteran has claimed several in-service stressors in 
support of entitlement to service connection for PTSD that 
involved purported physical, sexual, and racial harassment.  
She alleges having an altercation with Drill Sergeant Carter 
in November 1978 at Fort Jackson and that while there, 
Sergeant Chapman allegedly requested sex from her during 
1978.  Another purported incident described by the Veteran 
was a 1979 cross burning incident at the barracks of the 
108th Quartermaster Company at Fort Rucker.  A third incident 
occurred in 1980, when Private Nancy Hedges allegedly 
attacked her with a lock and chain at Fort Rucker, and the 
Veteran was arrested and held overnight until it was 
clarified that she was a victim.  A fourth incident involved 
purported sexual harassment by a female lieutenant at Fort 
Campbell that allegedly led to the Veteran contacting her 
Member of Congress and the start of a 1980 investigation.  A 
fifth incident allegedly occurred in 1979 at Fort Rucker, 
when Private William Stark a member of the 108th 
Quartermaster Company, purportedly died from injuries 
sustained in a motor vehicle accident.  

Where a claimant's alleged stressors involve an instance of 
personal assault, as here with regard to several of the 
stressors described above, this raises a notice obligation to 
explain in greater detail the extent of evidence available to 
substantiate such a claim.  Under 38 C.F.R. § 3.304(f), VA 
will not deny a PTSD claim premised upon an in-service 
personal assault without first advising the claimant that 
evidence other than service records may constitute credible 
supporting evidence of the stressor, including evidence of 
behavioral changes following the claimed assault.  The 
Veteran has not been issued the requisite notice, and thus 
the case must be remanded to provide this information.  
Bradford v. Nicholson, 20 Vet. App. 200, 204-7 (2006).

As well,  the RO should attempt to verify the Veteran's 
claimed stressors.  There is no indication that the RO 
contacted the U.S. Army and Joint Services Records Research 
Center (JSRRC) to verify the occurrence any of the Veteran's 
alleged stressors, including the purported cross burning, 
sexual assaults, or the death of a Private William Stark.  
The appellant should be requested to submit further 
information as to her claimed stressors, including any 
information which would permit a detailed inquiry into 
claimed stressors set forth above.  Evidence that would 
independently corroborate her account would be particularly 
useful.  Following receipt of additional evidence or 
information, the RO should then undertake efforts to 
independently corroborate the Veteran's stressors as 
warranted, based on these findings.

Further, not all the Veteran's service personnel records are 
in the claims files.  She has reported being punished under 
Article 15 of the Uniform Code of Military Justice for 
behavior allegedly caused by or related to the alleged 
stressful events in service during her initial period of 
active duty.  Some service records dated in 1980 address her 
absence without leave, and personnel records reflect her 
Reserve service.  Still, additional efforts should be made to 
obtain personnel records from the Veteran's first period of 
active duty.

Additionally, service treatment records from the Veteran's 
Reserve service through February 1990 are not associated with 
the claims files.  Efforts should be obtain these records, 
and to verify her periods of active and inactive duty for 
training, prior to consideration of the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran 
and notify her of the opportunity to 
furnish, or to advise VA of the 
potential source or sources of evidence 
other than her service records, or 
evidence of behavioral changes, that 
might constitute credible supporting 
evidence of her purported in-service 
stressors.  38 C.F.R. § 3.304(f)(3).  
The Veteran must be provided with 
specific examples of corroborating 
alternative evidence. 

The Veteran should be invited to submit 
any evidence which would assist in 
independently verifying her reported 
in-service stressors. 

2.  The RO/AMC must contact the National 
Personnel Records Center (NPRC) and any 
other appropriate state and federal 
agency and request the Veteran's service 
personnel records from her first period 
of active duty from September 1978 to 
March 1982, including any records of an 
alleged 1980 court martial and Article 15 
punishments.  If the RO cannot locate any 
Federal records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO/AMC should contact the 
National Personnel Records Center and any 
other appropriate state or federal 
agency, including the Department of the 
Army, Headquarters 83rd US Army Reserve 
Command, Defense Construction Supply 
Center, P.O. Box 16185, Columbus, Ohio 
43216, and the Commander of the US Army 
Reserve in Ohio, and request the specific 
dates (not earned retirement points) for 
each period of the appellant's active and 
inactive duty for training for the period 
from 1984 to 1990, and her service 
treatment records from 1984 to 1990.  If 
the RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

4.  The RO/AMC should then undertake 
any further attempts to independently 
corroborate the claimed stressors as 
warranted, including through a request 
to the U.S. Army and Joint Services 
Records Research Center.  If measures 
to corroborate the identified stressors 
are unsuccessful, however, the RO 
should so state through an 
administrative finding on the matter, 
consistent with VA procedures.

5.  If and only if, an in-service 
stressor is independently verified, and 
provided that the confirmed stressor 
does not involve willful misconduct, 
then the RO should schedule the Veteran 
for a psychiatric examination to 
determine the nature and etiology of 
any current PTSD.  The claims folders 
must be made available to the examiner 
for review.  The clinical history and 
all pertinent psychiatric pathology 
should be discussed in the examination 
report.  If PTSD is diagnosed, the 
examiner should specify which stressor 
was used as a basis for the diagnosis, 
and the evidence which independently 
verifies the claimed stressor.  The 
examiner should then opine whether it 
is at least as likely as not that PTSD 
had its onset during the Veteran's 
active service.

6.  The Veteran should be advised in 
writing that it is her responsibility 
to report for the VA examinations, to 
cooperate with the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
her last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

7.  Thereafter, the RO should 
readjudicate the claims as to whether 
new and material evidence was submitted 
to reopen the claims of entitlement to 
service connection for low back and 
bilateral knee and foot disorders, and 
entitlement to service connection for 
PTSD, and cervical spine and lung 
disorders.  If any benefit sought is 
not granted, the Veteran and her 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the 
Board for further appellate 
consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


